Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 04/19/2022 is a CON of 17/051,269 filed on 10/28/2020 (PAT 11,343,541), which 371 of PCT/CN2019/085043 filed on 04/29/2019, claiming priority to PRO 62/785,713 filed on 12/28/2018 and PRO 62/664,387 filed on 04/30/2018, in which claims 1-4 are pending and are being examined. 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 04/19/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4 and similar dependent claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of Copending Application APP 17/437,148. This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Copending Application and is covered by the Application since the Application and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 1 is used as an example to analyze the common subject matter:
Copending Application 17/437,148
Instant Application:-17/723923
1. A method of processing video data in a video coding system, comprising: receiving input data associated with a current block in a current picture; partitioning the current block into sub-partitions; for each sub-partition in the current block: obtaining a reference block from one or more reference pictures according to an initial Motion Vector (MV); deriving a refined MV by performing motion refinement on each sub-partition by searching around the initial MV with N-pixel refinement; and padding one or more boundary pixels of the reference block; performing motion compensations for the sub-partitions in the current block according to the refined MVs to generate a final predictor for the current block; and encoding or decoding the current block according to the final predictor.
2. The method of claim 1, further comprising checking if a size, width, or height of the current block is larger than or equal to a threshold, and partitioning the current block into sub-partitions when the size, width, or height of the current block is larger than or equal to the threshold.
3. The method of claim 2, wherein the threshold is 16×16, 16×8, 8×16, 8 or 16, and a size of each sub-partition split from the current block is 16×16, 16×8, or 8×16 samples.
4. The method of claim 1, wherein a size of each sub-partition is W×H samples and a size of the reference block for each sub-partition is (W+7)×(H+7) samples.
5. The method of claim 1, wherein the motion refinement applied to each sub-partition includes an integer search with up to 2-pixel refinement in horizontal and vertical directions.
6. The method of claim 1, wherein padding comprises extending the reference block for each sub-partition by repeating top, bottom, left, and right boundary pixels of the reference block.
7. The method of claim 1, wherein deriving the refined MV comprises applying an integer search followed by a fractional sample refinement.
8. The method of claim 7, wherein an 8-connected search pattern is used in the integer search, and the 8-connected search pattern checks eight connected integer positions related to a central position including left, top, right, bottom, left-top, right-top, left-bottom, and right-bottom neighboring positions of the central position.
9. The method of claim 7, wherein the fractional sample refinement is derived using a parametric error surface operation, and a center position cost and costs of four neighboring positions are used to fit a two-dimensional parabolic error surface equation.
10. The method of claim 9, wherein the parametric error surface operation is disabled when a later Bi-directional Optical Flow (BDOF) operation is enabled.

1. A method comprising: determining if size of a current CU is larger than a threshold; in the case that the size of the current CU is larger than the threshold, the current CU is split into a plurality of sub-CUs; encoding or decoding the sub-CUs using Bi-directional optical flow.


As demonstrated, the claim of Copending Application 17/437,148 anticipate the features of the claim of instant application 17/723923. Similar rejections can analyzed for applications 17/051,269, 15/754,683, and 15/868,995.
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.

		
Examiner’s Note

Claims 1-3 refer to "A method”, Claim 4 refers to "An apparatus”. Claim 4 is similarly rejected in light of rejection of claims 1-3, any obvious combination of the rejection of claims 1-3, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 20190230364 A1), hereinafter Lee, in view of in view of Sato (US 20140072055 A1), Chen et al. (US 20180192072 A1), hereinafter Chen.
	
	Regarding claim 1, Lee discloses a method comprising (Abstract): determining if size of a current CU; encoding or decoding the sub-CUs using Bi-directional prediction ([0055]).  
	Lee discloses all the elements of claim 1 but Lee does not appear to explicitly disclose in the cited section current region is larger than a threshold; in the case that the size of the current region is larger than the threshold, the current region is split into a plurality of sub-regions.
	However, Sato from the same or similar endeavor teaches current region is larger than a threshold; in the case that the size of the current region is larger than the threshold, the current region is split into a plurality of sub-regions ([0018]-[0025]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to incorporate the teachings of Sato to increase the efficiency of coding (Sato, [0013]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Lee in view of Sato discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section encoding or decoding the sub-CUs using Bi-directional optical flow.
	However, Chen from the same or similar endeavor teaches encoding or decoding the sub-CUs using Bi-directional optical flow ([0068], [0099], [0108], [0113]-[0118]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Sato to incorporate the teachings of Chen efficient coding (Chen, [0008]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.


	Regarding claim 2, Lee in view of Sato further in view of Chen discloses the method of claim 1, wherein the current CU is split into the sub-CUs with a pre-determined size (It is obvious to the ordinary skill in the art).  

	Regarding claim 3, Lee in view of Sato further in view of Chen discloses the method of claim 1, wherein the pre-determined size is equal to the threshold (It is obvious to the ordinary skill in the art).

Regarding claim 4, See Examiner’s Note.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487